

116 SCON 20 IS: Expressing the sense of Congress that the President should posthumously award the Presidential Medal of Freedom to Harry W. Colmery. 
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. CON. RES. 20IN THE SENATE OF THE UNITED STATESJune 20, 2019Mr. Moran (for himself and Mr. Roberts) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONExpressing the sense of Congress that the President should posthumously award the Presidential
 Medal of Freedom to Harry W. Colmery. Whereas the life of Harry W. Colmery of Topeka, Kansas, was marked by service to the United States and its citizens;Whereas in 1916, Harry Colmery earned a degree in law from the University of Pittsburgh and successfully argued 2 significant cases before the Supreme Court of the United States;Whereas during World War I, Harry Colmery joined the Army Air Service, serving as a first lieutenant during the early stages of military aviation;Whereas after World War I, Harry Colmery actively contributed to the growth of the newly formed American Legion and went on to hold several offices in the Legion and was elected National Commander in 1936;Whereas in 1943, the United States faced the return from World War II of what was to become an active duty force of 15,000,000 soldiers, sailors, airmen, and Marines;Whereas Harry Colmery spearheaded the efforts of the American Legion to develop legislation to ensure that these individuals, who had fought for the democratic ideals of the United States and to preserve freedom, could fully participate in all of the opportunities the United States provided;Whereas in December 1943, during an emergency meeting of the American Legion leadership, Harry Colmery initially drafted the legislation that became the Servicemen's Readjustment Act of 1944, also known as the GI Bill of Rights;Whereas the GI Bill of Rights is credited by veterans' service organizations, economists, and historians as the engine that transformed the postwar United States into a more egalitarian, prosperous, and enlightened Nation poised to lead the world into the 21st century;Whereas since its enactment, the GI Bill of Rights has provided education or training for approximately 7,800,000 individuals, including 2,200,000 in college, 3,400,000 in other schools, 1,400,000 in vocational education, and 690,000 in farm training;Whereas 2,100,000 World War II veterans purchased homes through the GI Bill;Whereas the initial GI Bill has provided education and training to over 800,000 professionals that serve the Nation in specific career fields, including 450,000 engineers, 238,000 teachers, 91,000 scientists, 67,000 doctors, and 22,000 dentists;Whereas in 1945, President Truman established the Presidential Medal of Freedom to recognize notable service during the war, and in 1963, President Kennedy reinstated the medal to honor the achievement of civilians during peacetime;Whereas pursuant to Executive Order 11085 (27 Fed. Reg. 1759), the President may award the Medal of Freedom to any person who has made an especially meritorious contribution to—(1)the security or national interest of the United States;(2)world peace; or(3)other significant public or private endeavors; andWhereas Harry Colmery, noted for his service in the military, in the legal sector, and on behalf of the veterans of the Nation, meets the criteria established for the Presidential Medal of Freedom: Now, therefore, be itThat it is the sense of Congress that the President should posthumously award the Presidential Medal of Freedom to Harry W. Colmery of Topeka, Kansas.